Mr. Chief Justice Wilkin delivered the opinion of the court: In our view of the record the controlling question in the decision of the case must be, in which of the claimants, the Church of Christ or the Christian Church, is the equitable title to the property in question? There is no dispute in the evidence as to the following facts,—at least there is no conflict of evidence as to the evidence in relation thereto: On the 25th day of November, 1882, a congregation in the town of Hammond met and organized a church, and elected John Love, George W. Bunyan and Anderson Wacaser trustees of the Church of Christ. A certificate of the organization was duly sworn to by George S. Morris, secretary of that meeting, on the 7th day of December, 1882, and filed in the recorder’s office of Piatt county on the 8th, and recorded in deed record 27, page 328. Sections 35 and 36 of chapter 32 of our statutes (Hurd’s Stat. 1899, p. 440,) authorize the organization of “any church, congregation or society formed for the purpose of religious worship,” to become incorporated in the manner here adopted by said congregation; .and section 35 provides that such congregation “may adopt a corporate name, and upon the filing of the affidavit, as hereinafter provided, it shall be and remain a body politic and corporate, by the name so adopted.” Section 41 provides that the property of such church, congregation or society, real or personal, “shall immediately vest in such corporation and be subject to its control.” The grantors in the deed, Warren and Powell, had previously agreed to donate the lots to the society, and the deed was applied for by Wacaser, on behalf of the trustees elected at the organization of the Church of Christ, but according to the testimony of John R. Howell, (who seems to have been the only witness present at the time testifying in this case,) “when it came to getting the lot of Mr. Warren, I, with Mr. Wacaser, went to see about the lots. Warren gave the lots. The next thing was the deed. We told him who the trustees were, and to have the deed to the trustees of the Christian Church. I waited for the deed. I don’t remember whether the congregation appointed any committees. * * * They wanted to «know who to make it to. I gave the trustees of the church. Wacaser was present. Both of us heard the conversation.” On cross-examination he testified: “If I had known when I told Warren to write the deed that the local name was Church of Christ, I suppose I would have told him to write it Church of Christ. I didn’t know at the time that I told Warren how to write the deed, that the local name adopted by the church was the Church of Christ. I didn’t know it had more than the name of Christian Church. I don’t know; I might have known, too, they are called the Church of Christ.” It is not pretended that there was in existence, at the time the deed was made and delivered, any such religious society, church or congregation legally organized under the name of “Christian Church,” nor is there any evidence whatever even tending to prove that any such church has been since organized. All that is claimed by the appellee is, that in May, 1890, they held a meeting in a private hall in the village of Hammond and attempted to elect two trustees to fill vacancies claimed to exist in the board of trustees elected at the original organization of the Church, of Christ. There is not even an effort to prove that there was in Hammond, at the time of the execution of this deed, or since, an unorganized society called “The Christian Church.” It is true, there is evidence to the effect that bills were rendered for furniture, labor, etc., performed for the church at Hammond, in the name of “Christian Church;” but we apprehend that no one would seriously contend that such a recognition of the name of a church could in any way change or affect its corporate name. It seems to us clear, beyond controversy, that at the time the deed was made to the three trustees legally constituting the corporate officials of the Church of Christ, it was the intention of both the grantors and the grantees to convey the property to that corporation. “The general rule is, that the misnomer of a corporation has the same effect as the misnomer of an individual, and when the true name is necessarily to be collected from the instrument in which such misnomer occurs, or is shown by proper averments, a grant by deed to a corporation, or a contract with it, will not be invalidated thereby.” (7 Am. & Eng. Ency. of Law,—2d ed.— 688; Northwestern Distilling Co. v. Brant, 69 Ill. 658.) If it could be contended that the deed was to Love, Bunyan and Wacaser, as trustees of an unincorporated religious society, then the legal title would vest in them individually; but it being shown that they were in fact trustees of the legally incorporated Church of Christ, a court of equity would unquestionably enforce the trust for the benefit of that church. Counsel for the appellee say that it is clearly established by the evidence that the original society formed in Hammond was known and recognized by several different names or titles. “It was called ‘Church of Christ, ’ the ‘Disciples of Christ, ’ and the ‘Christian Church, ’ and these terms were identical in meaning, and used to designate persons of the same religious belief who were members of the same religious denomination.” This is true, in a sense. People spoke of the church sometimes by one name and sometimes by another, but it is not true that the organization of the church was, or could, legally speaking, have been, known by any other name than that under which it was incorporated, and that was, “The Church of Christ.” Churches and societies are often spoken of, in a general way, by names differing from their corporate names, but when the question of title to property is involved the corporate name of the body must control. It seems to be thought that this controversy as to the title of the church property falls within the rule “that where a church is erected for the use of a particular denomination or religious persuasion, a majority of the members of the church cannot abandon the tenets and doctrine of the denomination and retain the right to the use of property, but such secessionists forfeit all right to the property, even if but a single member adheres to the original faith and doctrine of the church.” (Ferraria v. Vasconcellos, 31 Ill. 25.) We do not think the rule there announced can be made to apply to the facts in this case, to the advantage of appellee. The congregation originally organized as the Church of Christ has continued, from that day to the present, to use and occupy the church edifice as a place of worship. At the time it was organized it entered into a covenant, to the effect that “the congregation unite themselves together in one body as true, Christian worshipers, to be known only as ‘The Church of Christ, ’ covenanting with God and one another to take the word of God for their only rule of faith, practice and discipline, repudiating all human creeds; announcing the belief that anything practiced for church duty not taught in the word of God to be idolatrous, (hence sinful,) and not to give such things their aid but to try to prevent it in others, and promising to honor and obey their officers of the church.” This declaration of faith was signed by John Love and eighty-three other members of the congregation. There is no evidence in this record tending to show that such congregation, as a society of worshipers, has at any time departed from that faith. We do not think the “address and declaration” introduced in evidence by the defendant, made at San Creek, Shelby county, August 14, 1899, can have any legal bearing upon the title to the property in suit. At most, that declaration shows that those who made it differed from other members of the church which they claimed to represent, as to proper methods and practices in the church government and modes of conducting religious worship. Certainly it could not, nor does it pretend to, change the doctrine and tenets as set forth in the covenant entered into by the Church of Christ at the time it was organized. Both that church and the signers of the San Creek address adopted and recognized “the word of God as their only rule of faith, practice and discipline, repudiating all human creeds.” They differ, if at all, in their views as to what is the true interpretation of the teaching of the Bible or word of God. But certainly it can not be said the congregation worshiping in the church at Hammond under the legally organized name of “The Church of Christ” has withdrawn or seceded from the Christian Church, or the appellee, which is shown to have no organized existence whatever. We entertain no doubt that by the deeds offered in evidence the equitable title to this property (if not the legal title) was vested by that conveyance in the three trustees for the use of the Church of Christ, and that the court below was in error in holding otherwise. The decree will accordingly be reversed and the cause will be remanded to the circuit court of Piatt county, with directions to enter a decree granting the relief prayed in the bill. Reversed and remanded.